FilLin.this information to identify your case:

 

United States Bankruptcy Court for the:
Norther District of Indiana

 

Case number (if known): Chapter you are filing under:
Chapter 7
(2 Chapter 11
CJ Chapter 12

CO) Chapter 13 C) Check if this is an

amended filing

 

 

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 42117

The bankruptcy forms use you and Debtor 7 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 7 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 7 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

identify Yourself

4. Your full name

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

Write the name that is on your .
government-issued picture Melinda

 

 

identification (for example, First name First name

your driver's license or Mae

passport). Middle name Middie name
Colston

Bring your picture -
identification to your meeting = Last name Last name
with the trustee.

 

 

 

 

 

 

 

 

Suffix (Sr., Jr., If, UI) Suffix (Sr., Jr., fl, HD
2. All other names you
_ have used in the last 8 First name First name
years
Include your married or Middle name Middle name
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last name Last name
3. Only the last 4 digits of
your Social Security mx - xx-_ 6 8 _5_ 6 OK
number or federal OR OR
Individual Taxpayer 9
Identification number 9x x XX KK
(ITIN)

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 7
Debtor 1

First Name Middle Name

Melinda Mae Colston

Last Name

About Debtor 1:

_4. Any business names

and Employer
Identification Numbers
(EIN) you have used in
the fast 8 years

Include trade names and
doing business as names

5, Where you live

i I have not used any business names or EINs.

Case number (if known)

About Debtor 2 (Spouse Only in a Joint Case):

O) | have not used any business names or EINs.

 

Business name

Business name

 

Business name

EIN

EIN

3706 Fellows Street

Business name

EIN

EIN

if Debtor 2 lives at a different address:

 

 

 

        

 

Number Street Number Street
South Bend IN 46614
City State ZIP Code City State ZIP Code
ASAT,
County

 

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

Number Street Number Street

P.O. Box P.O. Box

City State ZIP Code City State ZIP Code
_6. Why you are choosing Check one: Check one:

this district to file for
bankruptcy

Official Form 101

a Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

C} | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

Voluntary Petition for Individuals Filing for Bankruptcy

CJ Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

C) | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

page 2
Debtor 1

First Name

Melinda Mae Colston

Middle Name

Case number (known),
Last Name

es the Court About Your Bankruptcy Case

of

 

 

 

 

 

 

 

 

 

Official Form 101

The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
Bankruptcy Code you for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
are choosing to file
under 4 Chapter 7
UL) Chapter 11
Cl] Chapter 12
C) Chapter 13
8. How you will paythe fee {4/1 will pay the entire fee when I file my petition. Please check with the clerk’s office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.
C) I need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).
CJ | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.
9. Have you filed for No
| bankruptcy within the
last 8 years? Ch Yes. District When Too" Case number
District When Case number
MM/ DD / YYYY
District When Case number
MM/ DD /YYYY
_ 10. Are any bankruptcy ia No
cases pending or bein
filed bya spouse who a C) Yes. Debtor Relationship to you
not filing this case with District When Case number, if known
you, or by a business MM/DD /YYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known
MM /DD/ YYYY
/ 11. Do you rent your CUNo. Goto line 12.
residence? i Yes. Has your landlord obtained an eviction judgment against you?

4 No. Go to line 12.

C) Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3
Debtor 4 Melinda Mae Colston Case number (known)

First Name Middle Name Last Name

| Part 3: | Report About Any Businesses You Own as a Sole Proprietor

 

12. Are youa sole proprietor {4 No. Goto Part 4.
of any full- or part-time
business? LJ Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

a corporation, partnership, or
LLC. Number Street

 

Name of business, if any

 

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

City State ZIP Code

Check the appropriate box to describe your business:

(J Health Care Business (as defined in 11 U.S.C. § 101(27A))
Cl] Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
QQ Stockbroker (as defined in 11 U.S.C. § 101(53A))

Cj Commodity Broker (as defined in 11 U.S.C. § 101(6))

L None of the above

 

13. Are you filing under If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines. \f you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
debtor?

. a No. | am not filing under Chapter 11.
For a definition of smai/
business debtor, see CI No. | am filing under Chapter 11, but | am NOT a small business debtor according to the definition in
11 U.S.C. § 104(51D). the Bankruptcy Code.

CJ Yes. | am filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14. Do youownorhaveany QZwNno
property that poses or is

 

alleged to pose a threat Cl Yes. What is the hazard?
of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs If immediate attention is needed, why is it needed?

 

immediate attention?
For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property?

 

Number Street

 

 

City State ZIP Code

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4
Debtor 1 Melinda Mae Colston

First Name Middle Name

Last Name

Case number (if known)

Explain Your Efforts to Receive a Briefing About Credit Counseling

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
teceive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

Hf you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

0d | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

CL | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

C1 | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

lf the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

CJ | am not required to receive a briefing about
credit counseling because of:

Q Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

CJ Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

CJ Active duty. 1 am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

(2 i received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

Cl | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but 1 do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
pian, if any.

Cl | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

lf the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

C} | am not required to receive a briefing about
credit counseling because of:

C) incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

C) Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

(J Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5
Debtor 1 Melinda Mae Colston Case number (if known),

First Name Middle Name Last Name

For tt if |, the attomey for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility
your attorney, Ifyou are 4, proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief

 

represented by one available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no
If you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
by an attorney, you do not
need to file this page. x
Date
Signature of Attorney for Debtor MM / DD /YYYY

 

Printed name

 

Firm name

 

Number Street

 

 

 

 

City State ZIP Code
Contact phone Email address
Bar number State

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 7
Case number (rine),

Melinda Mae Colston

First Nanya tidefe None

Debtor 4

iael Kame

Angwer These Questions for Reporting Purpeses

 

16a. Are your debts primarily consumer debte? Consumer debts are defined In 14 U.S.C. § 101(8)
as “incurced by an Individual primarily for a personal, family, or household purpose.”

(2 No. Go to tine 18h.
Wi Yes. Go to Ine 17,

16b, Are your debts primarily business debts? gusiness debts are debts that you incurred to obtain
money for a business or investment or through the operation of tha business of investment.

CF No. Go to fine 16c.
CJ Yes, Go to iine 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

40. What kind of debts do
you have?

 

a7. Are you filing under
Ci No. fam not fing under Chapter 7. Go to fine 18.

C $500,001-$1 million

_ E24 $100,000,001-9500 milion

Ghaptor 7?
Do you estimate that after @ Yes.1am filing under Chapter 7. Do you estimate that after any exempt properly fs excluded and
any exempt property Is administrative expanses are paid that tunds will be available to distribute to unsecured creditors?
excluded and i No
administrative expenses
are paid that funds will be Cl Yea
avallable for distribution
_, sounsecured creditors? ss ne i te
18. How many crecitersdo 1-49 G2 4,000-5,000 (3 25,004-80,000
you astlnate that you Cl 50-99 Td 5,004-10,000 (2 50,001-100,006
owe? CE 100-199 2 40,001-26,000 ( More than 100,000
coun _. Cl 200-989 . . . sn
48. How much do you Z s0-$50,000 (3 $1,000,001-310 million C) $590,000,001-$1 billion
estimate your assets to — . $50,091-$100,000 $10,000,001-850 milion. CI $1,000,000,001-$10 billion
be worth? OQ $100,001-$500,000 CE $50,000,001-8406 million [3 $10,000,000,001-850 bittion

CY More than $60 billion

{] $500,000,001-$4 billion

CI $1,000,000,004-$10 bition
1) $10,000,000,001-$50 bition
(3 Mora than $5 billion

C2 $1,000,001-$10 million

CI $10,000,001-$50 milion
C3 $50,000,001-3100 milion
© $100,000,001-$800 millfon

(1 $0-$50,c00

C} $560,001-$100,000
@ $100,001-$500,000
CY 3600,001-$1 mittion

20. How much do you
estirnate your liabilities
to 267

 

 

| have examined this patition, and | declare under panalty of perjury that the Information provided fs true and
correct.
if | have chosen to file under Chapter 7, | am aware that ! may proceed, if ellgibie, under Chapter 7, 11,12, or 13
of title 11, United States Code. | underatand the relief available under each chapter, and | choose to procead
under Chapler 7, ‘
Ifno attomey represents me and | did not pay or agree to pay someone who 7s nol an attorney to help me fill out
this document, | hava obtained and read the notice naquired by 71 U.8.C. § 342(b).
J request relief in accomance with the chapter of tite 11, United States Code, specified tn this petitian.
{understand making a false statement, concealing property, or obtaining monay or properly by fraud fn connection
wih a bankruptey case can result in fines up to $250,000, or Imprisonment for up to 20 years, or bath.
18 U.S.C. §§ 182, 1341, 1519, and 3577.

a4

For you

 
   
 
 

   

 

 

Sa
Signature of Debtor 1 Signature of Debtor 2
Executed on L -_\ 7 20720 Executed on __
MM/ DD TYYYY

MM / DD fYYYY

Officlal Form 101 Voluntary Petition for Individuats Filing for Bankruptey page 6

 
 

Debtor 4 Melinda Mae Colston Case nuniber drinoen

First Rayne taddie Nene Lost Name

For you If you are filing this The law allows you, as an individual, to represent yourself In bankruptcy court, but you

bankruptcy without an should understand that many people tind it extramely difficult to represent

attorney themselves successfully. Because bankruptey has long-term financial and legat
consequences, you are strongly urged to hire a qualified attorney.

To be successfull, you must correctly fila and handle your bankruptcy case. The rules are vary
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, cage trustea, U.S. frustes, bankruptcy administrator, or audit
firm if your case Is selected for audit. If that happens. you could lose your right te file another
case, of you may lose protections, including the benefit of the automatic stay.

You must list all your proparty and debts In the schedules that you ara required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not he discharged. If you do not ilet
property or properly claim it as exempt, you may not be able to kesp the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptey fraud is a serious crime; you could be fined and Imprisoned.

If you dacide to fle without an attorney, the court expects you to follow the rules as If you had
hired an attorney. The court will not treat you differantly because you are fillng for yourself. To ba
successful, you must be jamiliar with the United States Bankruptcy Code, the Federal Rules of
Sankruptcy Procedure, and the local rules of the court in which your case is filed, You must also
be familiar with any state exemption laws that apply.

if you are represented by
an attorney, you do not
need to file this page.

Are you aware that filing for bankruptcy {5 5 serious action with long-term financial and legal
consequences?

fi No

A Yes

Are you aware that bankruptcy fraud Is a sarlous crime and that If your bankruptcy forms are
inaccurate or incomplete, you could be fined ar Imprisoned?

CI No

id Yes

Did you pay or agree fo pay someone who is nol an attorney to halp you fll out your bankruptcy forms?

iJ No

Ll Yes, Name of Person .
Attach Bankruptey Petition Preparer’s Notice, Declaration, and Signature (Official For 119).

 

By signing hare, | acknowledge that | underatand the risks involved in filing without an attorney, |
\ have read and understead this notice, and | am aware that filing a bankruptcy case without an
altomey may cause me tolose my rights or property if) do not properly handle the case.

 

 

   

 

x
Signature of Debtor 4 Signature of Dahtur 2
‘N Dae Cro peee? me BMT BOTW
Contact phone - Contact phone
Cell phone (574) 220-2443 Call phone

 

Emafladdesa Mmindy3579@yahoo.corm Email address

Official Form 101 Voluntary Petition for Individuals Filing jor Bankruptcy page 8
Fill in this information to identify your case:

Debtor 1 Melinda Mae Colston

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Northern District of Indiana

Case number

(If known) C) Check if this is an
amended filing

 

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 

| Part 1: | Give Details About Your Marital Status and Where You Lived Before

_ 4. What is your current marital status?

() Married
Not married

: 2, During the last 3 years, have you lived anywhere other than where you live now?
of No

C) Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1: Dates Debtor1 Debtor 2: Dates Debtor 2
lived there lived there
CD same as Debtor 1 C) same as Debtor 1
5485 E 400 N From 05/01/2016 From
umber treet Number Street
To 02/01/2018 “mer Site® To
Rolling Prairie IN 46371
City State ZIP Code City State ZIP Code
Q Same as Debtor 1 QO Same as Debtor 1
From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code

 

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

Wf No

CJ Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 

Explain the Sources of Your Income

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1
Melinda Mae Colston

First Name Middle Name

Debtor 1 Case number (if known),

 

Last Name

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?

Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

C) No
W Yes. Fill in the details.

Debtor

Sources of income
Check all that apply.

wi Wages, commissions,
bonuses, tips

Q Operating a business

From January 1 of current year until
the date you filed for bankruptcy:

wi Wages, commissions,

For last calendar year: .
bonuses, tips

(January 1 to December 31 2019 ) () Operating a business

OQ Wages, commissions,

For the calendar year before that: .
bonuses, tips

(January 1 to December 31,2011 8 ) (Q operating a business

Gross income

(before deductions and
exclusions)

$ 4,218.75
§ ___ 32,604.00
$ 0.00

5. Did you receive any other income during this year or the two previous calendar years?
include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

Debtor 2

Sources of income
Check ail that apply.

CQ] Wages, commissions,
bonuses, tips

Q Operating a business

QO Wages, commissions,
bonuses, tips

Q Operating a business

U Wages, commissions,
bonuses, tips

Q Operating a business

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

No

Q) Yes. Fill in the details.

»-Debtor 4

Sources of income
Describe below.

Gross income from
each source

(before deductions and

Debtor 2.

Sources of income
Describe below.

 

exclusions)
From January 1 of current year until Child support __ $. 1,260.00
the date you filed for bankruptcy:
For last calendar year: Child support $ 8,190.00

 

(January 1 fo December 31,2019 __)
wy

 

For the calendar year before that:

 

(January 1 to December 31,2018)
YY

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Gross income

(before deductions and
exclusions)

Gross income from
each source

(before deductions and
exclusions)

page 2
Debtor 4 Melinda Mae Coiston Case number (ifknawn)
Middle Name

First Name

Last Name

List Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

LJ No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

Ld No. Go to line 7.

LJ Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

wi Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

2] No. Go to line 7.

LI} Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

Creditors Name

Dates of Total amount paid Amount you still owe
payment

 

Number

Street

 

 

City

State ZIP Code

 

Creditors Name

 

Number

Street

 

 

City

State ZIP Code

 

Creditors Name

 

Number

Street

 

 

City

State ZIP Code

Was this payment for...

Q Morigage

QQ car

(J credit card

Q Loan repayment

CQ) Suppliers or vendors

Q Other

O Mortgage

O car

U Credit card

Q Loan repayment

C) Suppliers or vendors

CY other ee

Q Mortgage

(2 car

CI credit card

C) Loan repayment

QO Suppliers or vendors

OQ Other

 

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy

page 3
Debtor 1 Melinda Mae Colston

 

First Name Middle Name Last Name

Case number (if known),

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. include payments for domestic support obligations,

such as child support and alimony.

wi No
CI Yes. List all payments to an insider.

Dates of
payment

 

Amount you still

 

insiders Name

 

Number Street

 

 

City State ZIP Code

 

insiders Name

 

Number Street

 

 

City State ZIP Code

Reason for this payment

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited

an insider?
Include payments on debts guaranteed or cosigned by an insider.

Wi No

C) Yes. List ail payments that benefited an insider.

 

Amount you still

 

 

 

 

 

 

 

 

Dates of
payment

Insider's Name

Number Street

City State ZIP Code

Insider's Name

Number Street

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy

Reason for this payment

_ Include creditor’s name _

page 4
Debtor 4 Melinda Mae Colston Case number (if known)

First Name Middle Name Last Name

 

Identify Legal Actions, Repossessions, and Foreclosures

 

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
and contract disputes.

CI No
Wi Yes. Fill in the details.

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case
; Consumer credit ‘La Porte Superior Court
Case title Capital One Bank (USA) ‘Court Name | Pending
. Q 1
N.A. v. Melinda Colston 809 State Street On appea
‘Number — Street OC) conctuded
Case number 46D03-1801-SC-1 64 - La Porte IN 46350
City State ZIP Code
Case title : Sout Name QO Pending
U on appeal
‘Number Street Q) Concluded
Case number

 

City State ZIP Code
10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

Wf No. Go toline 11.
( Yes. Fill in the information below.

 

 

 

 

Describe the property Date Value of the property
- $
Creditors Name
Number Street Explain what happened
CL] Property was repossessed.
LL Property was foreclosed.
(J) Property was gamished.
City State ZIP Code Ol Property was attached, seized, or levied.
Describe the property Date Value of the property
$

 

 

Creditors Name

 

Number Street
Explain what happened

 

Property was repossessed.
Property was foreclosed.
Property was gamished.

 

City State ZIP Code

QOood

Property was attached, seized, or levied.

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5
Debtor 4 Melinda Mae Colston Case number (it known)

First Name Middle Name Last Name

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

WZ No

L) Yes. Fill in the details.

 

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditors Name -
$
Number Street
City State ZIP Code Last 4 digits of account number: XXXX—

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

i No
C] Yes

Ee List Certain Gifts and Contributions

 

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

Wi No

(J Yes. Fill in the details for each gift.

 

 

 

 

 

 

 

 

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
- $
Person to Whom You Gave the Gift
$
Number Street
City State ZIP Code
Person’s relationship to you
Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
_ 5
Person to Whom You Gave the Gift
$
Number Street
City State ZIP Code

Person's relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6
Debtor 1 Melinda Mae Colston Case number (ifknown)

 

First Name Middle Name Last Name

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

MW No

UL Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities Describe what you contributed Date you Value
that total more than $600 contributed

 

Charity’s Name

 

 

Number Street

 

City State ZIP Code

List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

Wf No

(2 Yes. Fill in the details.

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property
how the loss occurred . co. oo. loss lost

include the amount that insurance has paid. List pending insurance

claims on line 33 of Schedule A/B: Property.

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attomeys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

W No

CJ Yes. Fill in the details.

 

 

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
Person Who Was Paid nee ena een cere voce made
Number Street $
$

 

 

City State ZiP Code

 

Email or website address

 

 

Person Who Made the Payment, if Not You

 

 

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 7

 
Debtor 1 Melinda Mae Colston Case number (ifknawn)

 

 

 

 

 

 

First Name Middle Name Last Name
Description and value of any property transferred Date payment or Amount of
transfer was made payment
Person Who Was Paid
$
Number Street
$

 

 

City State ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

Wf No

C) Yes. Fill in the details.

 

 

 

 

Description and value of any property transferred Date paymentor Amount of payment
transfer was
_ made
Person Who Was Paid
$
Number Street
$

 

City State ZIP Code

 

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.
wf No
CJ Yes. Fill in the details.

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

 

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

 

Person’s relationship to you

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

Person's relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8

 
Debtor 1 Melinda Mae Colston Case number (if known)

First Name Middle Name Last Name

19.Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settied trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

M4 No

C) Yes. Fill in the details.

Description and value of the property transferred Date transfer
was made

 

Name of trust

 

 

List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

W No

C) Yes. Fill in the details.

 

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sold, moved, _ closing or transfer
or transferred
Name of Financial Institution
XXXX— Q Checking $
Q Savings

Number Street
Oo Money market

 

Qj Brokerage
City State ZIP Code QO Other

 

XXXX—_ C2) checking $

 

Name of Financial Institution
QQ Savings

 

Number Street QO Money market

Q Brokerage

 

Q Other.

 

City State ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?
wi No
U) Yes. Fill in the details.

 

 

 

 

 

 

Who else had access to it? Describe the contents Do you still
__ have it?
‘CO No
Name of Financial Institution Name “O) Yes
Number Street Number Street
City State ZIP Code

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

 
Debtor 1 Melinda Mae Colston Case number (itknown)

First Name Middle Name Last Name

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
No
Q) Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Who else has or had access to it? - Describe the contents Do you still
_ _ have it?
LI} No
Name of Storage Facility Name : a Yes
Number Street Number Street
CityState ZIP Code
City State ZIP Code
Cre Identify Property You Hold or Control for Someone Else
23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.
No
CJ Yes. Fill in the details.
Where is the property? Describe the prop Value
Owner's Name /$
Numb Street
Number Street
. City State ZIP Code
City State ZIP Code
i
xa Give Details About Environmental Information
For the purpose of Part 10, the following definitions apply:
Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.
Site means any focation, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.
Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.
Report all notices, releases, and proceedings that you know about, regardless of when they occurred.
24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?
a No
C] Yes. Fill in the details.
Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street
City State ZIP Code
City State ZIP Code
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10
Debtor 1 Melinda Mae Colston Case number (itknown)

First Name Middle Name Last Name

25. Have you notified any governmental unit of any release of hazardous material?

Wi No

() Yes. Fill in the details.

 

 

 

 

Governmental unit Environmental law, if you know it Date of notice
|
|
Name of site Governmental unit
}
i Number Street Number Street
i
| City State ZIP Code

City State ZIP Code

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

Wi No

C} Yes. Fill in the details.

 

 

 

 

 

Court or agency Nature of the case Status of the
Case title.
Court Name Q Pending
a] On appeal
Number Street Q Concluded
Case number City State ZIP Code

Crue Give Detaiis About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
Cl Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
Cl A member of a limited liability company (LLC) or limited liability partnership (LLP)
Qa partner in a partnership
(3 An officer, director, or managing executive of a corporation

CJ An owner of at least 5% of the voting or equity securities of a corporation

wf No. None of the above applies. Go to Part 12.
C} Yes. Check all that apply above and fill in the details below for each business.
Describe the nature of the business Employer identification number
_ Do not include Social Security number or ITIN.

 

Business Name

EIN: -

Number Street Lenten yt etait
Name of accountant or bookkeeper Dates business existed

 

 

: From To

 

City State ZIP Code a oe ecnmini tannin a ate i tne .
Describe the nature of the business Employer Identification number
_ Do not include Social Security number or (TIN.

 

 

Business Name

| EIN: ~-

 

Number Stract . npn ane nn ee cove nine .
Name of accountant or bookkeeper Dates business existed

 

| From To

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11

 
Debtor? Melinda Mae Colston Case number yriaan)
firsthame HKidio Nome Lost iune

 

Emplayertdentification number

Daseriba the nature of the business
Do not include Sostal Seaurity number or ITIN,

 

Business Namo

 

Number Strost Name of accountant or hookkeaper Dates businese exlated

 

From To
chy State «ZIP Cade ?

 

Fo ee fete sean tate tenes feo eae nee Ded eee cette we ee ee ee fe ae ee eee gee enim

28. Within 2 years before you filed for bankruptcy, did you giva a financial statemont te anyone about your buainess? Include all financlal
i instituflons, craditors, or other partles.

 

 

 

 

 

i
@ No j
C2 Yos. Fill In tha details below. }
i Data Issued i
i
Name NMTODIYYYY
Number Street
Ctty Sints = ZiP Cada

Sign Balow

 

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under ponalty of perjury that the
answers are true and correct, | understand that making a false statement, concealing property, or obtaining money or property by fraud
In connection with a bankruptcy case, cin result In fines up to $250,000, or Impriaonment for up to 20 years, or hath,

Pref

  
  

 

 

sO &
Signature of Debtor 4 " Signature of Dabtar 2
Bato “2. - 2 -2o2@o Date
Did you attach additional pages to Your Statement of Financial Affairs for individuals Filing for Bankruptey (Officlal Form 107)?
Wi No . ” it
fl Yes

Did you pay or agree to pay someone who Is not an attorney to halp yau fill out bankruptey forms?

Gi No
La Yes. Name of person . Attach ihe Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Offical Form 119).

 

 

Official Form 407 Statement of Finanefal Affairs for individuals Filing tor Bankruptcy page 12
Fill in this information to identify your case:

Debtor 4 Melinda Mae Colston

First Name Middle Name

Debtor 2

Last Name

 

(Spouse, if filing) First Name Middle Name
United States Bankruptcy Court for the: Northern District of Indiana

Case number

 

(If known)

 

Last Name

() Check if this is an
amended filing

 

Official Form 106Sum

 

Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out alf of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

Summarize Your Assets

_ 1. Schedule A/B: Property (Official Form 106A/B)

Your assets
Value of what you own

 

 

 

 

 

ia. Copy line 55, Total real estate, from Schedule A/B oo... .eccccceccsccsceccsscssscescessensceeeunsesscsscasesscsceeseausesesesasscesseessveusersssseceees $ __9.00.
1b. Copy line 62, Total personal property, from Schedule A/B.u.....ccsccccsccessssescessssssssessecsesacssecseceecessneceseessesavsnesnessvereeneensaseaes $ 9,810.00
1c. Copy line 63, Total of all property on Schedule A/B ooo... cccceccccsssssessessscessescescssessesesecanesecsesacsesssessnecsesesessacesecesseaneescessenes $ 9,810.00
Summarize Your Liabilities
Your liabilities

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............

' 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
3a. Copy the total claims from Part 1 (priority unsecured claims) from line Ge of Schedule E/F........c.ccccccscssessssesseseetsseees

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6] of Schedule E/F oo... ceccuecseseseeeeeeneeees

Summarize Your income and Expenses

| 4. Schedule I: Your Income (Official Form 106!)

Copy your combined monthly income from line 12 of Schedule | o........ccecccccccscescesesccneesecsesnessesscsceseceesseseenescecsssneesateneenss

5. Schedule J: Your Expenses (Official Form 106J)

Copy your monthly expenses from line 22c of Schedule J.......

Amount you owe

5 ___ 7,299.89

$ 0.00

+ 5 _ 207,842.86

 

¢ 215,142.75

Your total liabilities

 

 

 

3 __ 3,579.54

3 2,784.47

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2
Debtor 4 Melinda Mae Colston Case number (itknown)

First Name Middle Name Last Name

Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
CQ] No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
Wi Yes

7. What kind of debt do you have?

wi Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

UI Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

| 8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ 4,769.16

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

Total claim
From Part 4 on Schedule E/F, copy the following:

9a. Domestic support obligations (Copy line 6a.) ss C«*.0
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ 0.00
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) ss —C«-
9d. Student loans. (Copy line 6f.) $ 37,900.00
9e. Obligations arising out of a separation agreement or divorce that you did not report as $ 0.00

priority claims. (Copy line 6g.) ——
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +3 0.00
9g. Total. Add lines 9a through 9f. $ 37,900.00

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2
Fill inthis information to identify your case and this filing:

Debtor 1 Melinda Mae Colston

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Norther District of Indiana

Case number

 

CJ Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

Wi No. Go to Part 2.
(J) Yes. Where is the property?

 

 

 

 

 

What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put
Cj Single-family home the amount of any secured claims on Schedule D:
4.1. . _ _ Q Duplex or multi-unit building Creditors Who Have Claims Secured by Property.
Street address, if available, or other description . |
CJ Condominium or cooperative Current value of the Current value of the
L) Manufactured or mobile home entire property? portion you own?
OQ Land $ $
C) investment property
- CJ Timeshare Describe the nature of your ownership
City State ZIP Code O oth interest (such as fee simple, tenancy by
er the entireties, or a life estate), if known.

Who has an interest in the property? Check one.

CI Debtor 1 only
County C] Debtor 2 only
(3 Debtor 1 and Debtor 2 only
(Cl At least one of the debtors and another

Other information you wish to add about this item, such as local
property identification number:

 

 

CQ Cheek if this is community property
(see instructions)

 

If you own or have more than one, list here:

 

 

 

 

What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put
OQ Single-family home the amount of any secured claims on Schedule D:
4.2. __ W Duplex or multi-unit building Creditors Who Have Claims Secured by Property.

Street address, if available, or other description . .

LJ Condominium or cooperative Current value of the Current value of the

2 Manufactured or mobile home entire property? portion you own?

Q) Land $ $

(J investment property

: Describe the nature of your ownership

City State ZIP Code C) Timeshare interest (such as fee simple, tenancy by

C) Other the entireties, or a life estate), if known.

 

Who has an interest in the property? Check one.

C] Debtor 1 only

Cl Debtor 2 only

CJ Debtor 1 and Debtor 2 only LJ Check if this is community property
() At least one of the debtors and another (see instructions)

 

 

County

Other information you wish to add about this item, such as local
property identification number:

 

Official Form 106A/B Schedule A/B: Property page 1
Melinda Mae Colston

Middle Name

Debtor 1

First Name

1.3.

Last Name

 

Street address, if available, or other description

 

 

City State

ZIP Code

 

County

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that number here. ................0cccccsececcecceeeecseneeeeeeeeaesesneeneeeeeesnreneseeueeeese senses >

ae Describe Your Vehicles

Case number (ir known),

What is the property? Check all that apply.
QO Single-family home

im] Duplex or multi-unit building

LJ Condominium or cooperative

QJ] Manufactured or mobile home

CJ) Land

CE investment property

(J Timeshare

Q] other

 

Who has an interest in the property? Check one.

C2) Debtor 1 only

C3 Debtor 2 only

] Debtor 1 and Debtor 2 only

Q) At least one of the debtors and another

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $
Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

() Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

 

property identification number:

 

§ 0.00

 

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

LI No
i Yes
3.1. Make: Chevrolet
Model: Malibu LS
Year: 2013
130,000

Approximate mileage:

Other information:

 

 

 

 

If you own or have more than one, describe here:

3.2. Make:
Model:
Year:
Approximate mileage:

Other information:

 

f
\

   

 

 

Official Form 106A/B

Who has an interest in the property? Check one.

4 Debtor 1 only

1] Debtor 2 only

Q) Debtor 1 and Debtor 2 only

(2 At least one of the debtors and another

(] Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
( Debtor 1 only

C2} Debtor 2 only

C] Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

L] Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value ofthe Current value of the
entire property? portion you own?

$ 7,166.00 7,166.00

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

page 2
Debtor 1 Melinda Mae Colston

 

First Name Middle Name

3.3, Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

3.4. Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

Who has an interest in the property? Check one.

LQ Debtor 4 only

(3 Debtor 2 only

CY Debtor 4 and Debtor 2 only

LJ At least one of the debtors and another

C) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

CJ Debtor 4 only

Q) Debtor 2 only

1] Debtor 1 and Debtor 2 only

{J At least one of the debtors and another

C] Check if this is community property (see
instructions)

Case number (if known)

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

J No

C} Yes

41. Make:
Model:
Year:

Other information:

 

i
i
i
i

i

 

 

If you own or have more than one, list here:

42, Make:
Model:
Year:

Other information:

 

 

 

 

Who has an interest in the property? Check one.
(2 Debtor 4 only

J Debtor 2 only

Q) Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

CJ Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
L} Debtor 4 only

Q) Debtor 2 only

(J Debtor 1 and Debtor 2 only

LL} At least one of the debtors and another

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

 

 

 

 

 

LJ Check if this is community property (see $ $
instructions)
5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages 5 7,166.00
you have attached for Part 2. Write that number Were ooo. eee eceeeeeesees cee saeesnesncaeseesssseasessnavessesseseseaeansaesieseesassecaeseeseenensessess »>
Official Form 106A/B Schedule A/B: Property page 3
Debtor+ Melinda Mae Colston Case number (itznown)

First Name Middie Name Last Name

eS Describe Your Personal and Household Items

 

 

Do you own or have any legal or equitable interest in any of the following items?

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

Current vatue of the
portion you own?

Do not deduct secured claims
or exemptions.

 

C1 No = sn
i Yes. Describe.......... Furniture, kitchenware, linens

§ 500.00

 

7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games

C2 No

 

\ Yes. Describe.......... Cell phone, television

500.00

 

 

8. Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
2 No

 

CY Yes. Describe..........

 

9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments

C2 No

 

 

() Yes. Describe.......... |

 

 

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

(4 No :
C) Yes. Describe..........

 

11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

C] No

 

Zl Yes. Describe.......... Everyday clothing, shoes

12, Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver

LA No

§ 300.00

 

 

CI Yes. Describe...........

13. Non-farm animals
Examples: Dogs, cats, birds, horses

(4 No

 

(I Yes. Describe...........

14. Any other personal and household items you did not already list, including any health aids you did not list

(4 No

 

(2 Yes. Give specific
information. ............/

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached

for Part 3. Write that number here occ ccceceseesceesesesescseeeseseseseassesceceacacceaeseesdueneecseavasseatecneqseneressessermeaeensueraseseseas

Official Form 106A/B Schedule A/B: Property

 

s___ 1,300.00

 

 

 

page 4
Debtor 1 Melinda Mae Colston Case number (i known),

First Name Middle Name Last Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Describe Your Financial Assets
Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured claims
or exemptions.
16.Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
LU] No
a YOS occ eeccceeeseseseeseneesesessesesessssvasesessesssssscssssssssssssssessscsusscssescasstsavsusevsvsusaususansasaesevsevessesesusavaeatsvsasaveasaueseavas CASK coececccceccccceccccees $ 100.00
17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.
Wi No
CO] Ves wee Institution name:
17.1. Checking account: $
17.2. Checking account: $
17.3. Savings account: $
17.4, Savings account: $
17.5. Certificates of deposit: $
17.6. Other financial account: $
17.7. Other financial account: $
17.8, Other financial account: $
17.9. Other financial account: $
18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts
Wi No
CF Yes. Institution or issuer name:
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture
Wi No Name of entity: % of ownership:
C] Yes. Give specific 0% % $
information about 0%
HREM. eeeeeeeeee ° %
0% %

 

Official Form 106A/B Schedule A/B: Property page 5
Debtor 4 Melinda Mae Colston

Case number (if known)

 

First Name Middle Name Last Name

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

Wi No

Cl Yes. Give specific Issuer name:
information about

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

them... $
3
$
21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
(2 No
Wi Yes. List each
account separately. Type of account: Institution name:
401 (k) or similar pian: 1st Source Bank $ 1,244.00
Pension plan: $
IRA: $
Retirement account: $
Keogh: $.
Additional account: $
Additional account: $
22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others
(A No
i (- Institution name or individual:
Electric: $
Gas: g
Heating oil: $
Security deposit on rental unit: $
Prepaid rent: $
Telephone: $
Water: $
Rented furniture: $
Other: $
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
W No
CD YS vce Issuer name and description:
$
$
Official Form 106A/B Schedule A/B: Property page 6
Debtor 4 Melinda Mae Colston Case number (it known),

First Name Middle Name Last Name

 

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

Wi No

DYES erent Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

WI No

C] Yes. Give specific : :
information about them... $

 

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

WZ No

C) Yes. Give specific :
information about them....| :§.

 

 

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

 

 

WI No .
CI Yes. Give specific
information about them..... §
Money or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you

WY No

C} Yes. Give specific information "Federal
about them, including whether | ‘
you already filed the returns
and the tax years...

 

 
  

State:

Local:

 

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

W No

CQ) Yes. Give specific information. ccc.

 

| Alimony:

 

 

$
Maintenance: $
Support: $
| Divorce settlement: $
| Property settlement: $
30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
WI No 7
L] Yes. Give specific information............... : _ .

 

Official Form 106A/B Schedule A/B: Property page 7
Debtor 1 Melinda Mae Colston Case number {if known)
First Name Middle Name Last Name

 

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

1 No

C) Yes. Name the insurance company Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ...

 

 

 

32. Any interest in property that is due you from someone who has died
if you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

4 No

QQ Yes. Give specific information

 

 

 

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

{i No

CY Yes. Describe each Claim. oe

 

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

(2 No

Cl] Yes. Describe each claim...

 

35. Any financial assets you did not already list

W No —

i

(] Yes. Give specific information............ 6g

 

 

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached

for Part 4. Write that mumber Mere ooo... ccccccccccccseecssssscsscssssecsssscsssnsvecsssvecssssseeeereuvesessnuvscsssmssssussessusneseesuessesssecsesensnesssnseesensaes > gs 1,344.00

 

 

 

cae Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37.Do you own or have any legal or equitable interest in any business-related property?
2 No. Go to Part 6.
C] Yes. Go to line 38.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

38. Accounts receivable or commissions you already earned

C2 No
(2 Yes. Describe

 

 

 

   

39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

Q No y ~~ rs swornee se 7
C] Yes. Describe....... 5

 

 

 

Official Form 106A/B Schedule A/B: Property page 8
Debtor 1 Melinda Mae Colston Case number (if known),

First Name Middle Name Last Name

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

 

 

 

(LY No

C) Yes. Describe....... 5
41. Inventory

Q No - ~ _

Q) Yes. Describe....... 3

42. Interests in partnerships or joint ventures

CJ) No

CJ Yes. Describe....... Name of entity: % of ownership:
% $
% $
% $

 

43. Customer lists, mailing lists, or other compilations
UL] No
(2 Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
CJ No _
CI Yes. Describe.........

 

 

44. Any business-related property you did not already list
OC) No

C] Yes. Give specific
information .........

 

 

 

 

 

PP Ff f# ff Ff #

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $ 0.00
for Part 5. Write that number Here oo. cccsccssssssessossssessosssessssssecsessssccessssessnsseeesssssesssssssseessssesessnssesessueecessessesnsneseesnsasecsuseceseseas > re

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
if you own or have an interest in farmland, list it in Part 1.

 

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
Wl No. Go to Part 7.
UO) Yes. Go to line 47.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

47. Farm animals
Examples: Livestock, poultry, farm-raised fish

CO) No

 

 

Official Form 106A/B Schedule A/B: Property page 9
Debtor 1 Melinda Mae Coiston

First Name Middle Name Last Name

 

48. Crops—either growing or harvested

C2 No _

Case number (it known),

 

CQ] Yes. Give specific
information. ............

 

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

CL} No

 

50.Farm and fishing supplies, chemicals, and feed

C) No

 

 

51. Any farm- and commercial fishing-related property you did not already list

Q) No

 

Q] Yes. Give specific |
information. ............ :

i

 

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $
for Part 6. Write that number here ................. seseeseesveneeseeeneacenerscsucneesesneauesinerteateneeneatenees

 

 

 

0.00

 

Describe All Property You Own or Have an interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

 

No /
CI Yes. Give specific |
information. ............

i

 

54. Add the dollar value of all of your entries from Part 7. Write that number here ..........

List the Totals of Each Part of this Form

55. Part 1: Total real estate, Fime@ 2 oo... ccccccccessessecsesnescsssscsscscsessssecscsucacereusscsseusscavensesseeaensens
7,166.00

56. Part 2: Total vehicles, line 5 $
57. Part 3: Total personal and household items, line 15
58. Part 4: Total financial assets, line 36 $
59. Part 5: Total business-related property, line 45 $

60. Part 6: Total farm- and fishing-related property, line 52 $

 

 

0.00

 

5 1,300.00
1,344.00
0.00
0.00

61. Part 7: Total other property not listed, line 54 +s 0.00

 

62. Total personal property. Add lines 56 through 61. 0.0.00... $

63. Total of all property on Schedule AJB. Add line 55 + line 62.00.00... ccc cseeseeseeceeeserees

Official Form 106A/B Schedule A/B: Property

_ Copy personal property total > +35

0.00

9,810.00

 

 

9,810.00

 

page 10

 

 

 
mtn caret to identify your case:

    
       
   

Debtor 1 Melinda Mae Colston

First Name Middie Name Last Name

     

 

 

  
 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

    
    
 

United States Bankruptcy Court for the: Northern District of Indiana

LJ Check if this is an
amended filing

Case number
(if known)

 

 
   
 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

Identify the Property You Claim as Exempt
1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

wf You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
C] You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value of the | Amount of the exemption you claim Specific laws that allow exemption

 

Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption.
Schedule A/B
description: 2013 Chevy Malibu $7,166.00 Os 1.C. 34-55-10-2(c)(2)
; a 100% of fair market value, up to
Line from

 

Schedule A/B: 3-1 any applicable statutory limit

 

 

 

 

 

description, Household items $500.00 Os IC. 34-55-10-2(c)(1)
Line from Zi 100% of fair market value, up to

Schedule A/B: 6&__ any applicable statutory limit

Brief . BEA.
description: Electronics $500.00 Os 1.C. 34-55-10-2(c)(1)
Line from Ud 100% of fair market value, up to

any applicable statutory limit

 

Schedule A/B: 7

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

W No

QO) Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

QC) No
CQ] Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 2
Melinda Mae Colston

First Name Middle Name

Additional Page

Brief description of the property and line
on Schedule A/B that lists this property

Debtor 1 Case number (if known),

Last Name

Current value of the Amount of the exemption you claim Specific laws that allow exemption

portion you own

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Copy the value from Check only one box for each exemption
Schedule A/B
Line from 11 (4 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief -55-10-
description: | -Cash s 100.00 Ws ILC. 34-55-10-2(c)(1)
Line from C2} 100% of fair market value, up to
Schedule A/B: 16 any applicable statutory limit
oe! tion: 401(k) $ 1,244.00 Os 1.C. 34-55-10-2(c)(6)
Line from 20 | 100% of fair market value, up to
Schedule A/B: 7 any applicable statutory limit
Brief
description: $ Og
Line from C2 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Cis
Line from LI 100% of fair market value, up to
Schedule A/B:_ ——— any applicable statutory limit
Brief
description: $ Os
Line from (2 100% of fair market value, up to
Schedule A/B: ~~ any applicable statutory limit
Brief
description: $ Os
Line from C2 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $. Os
Line from CJ 100% of fair market value, up to
Schedule A/B:. ——— any applicable statutory limit
Brief
description: $ Qs
Line from LJ 100% of fair market value, up to
Schedule A/B: ~—___ any applicable statutory limit
Brief
description: $ Cis
Line from CJ 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from ©) 100% of fair market value, up to
Schedule A/B: -—— any applicable statutory limit
Brief
description: $ Os
Line from CI 100% of fair market value, up to
Schedule A/B: any applicable statutory limit

Official Form 106C

Schedule C: The Property You Claim as Exempt

page 2_ of 2
Fill in this information to identify your case:

Melinda Mae Colston

Middle Name

Debtor 1

 

First Name Last Name

Debtor 2
(Spouse, if filing) First Name

 

Middle Name Last Name

United States Bankruptcy Court for the: Northern District of Indiana

Case number
{If known)

 

 

 

Official Form 106D

 

Q Check if this is an
amended filing

Schedule D: Creditors Who Have Claims Secured by Property

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any

additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?

No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

CJ Yes. Fill in all of the information below.

ea ist All Secured Claims

12/115

 

 

 

 

 

 

 

 

 

i

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Column A Column B Column C
2, List all secured claims. If a creditor has more than one secured claim, list the creditor separately Amount of claim ‘Value of collateral Unsecured
for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. Do not deduct the that supports this portion
As much as possible, list the claims in alphabetical order according to the creditor's name. value of collateral. claim if any
[ 2.4] Ally Financial Describe the property that secures the claim: $ 7,299.89 $ 7,166.00 $ 133.89
Creditors Name
2013 Chevy Malibu
Number Street
PO Box 380901 As of the date you file, the claim is: Check all that apply.
Q Contingent
Bloomington ______MN_§5438 ©) untiquidated
City State ZIP Code Q Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
WH Debtor 1 only WH An agreement you made (such as mortgage or secured
(2 Debtor 2 only car loan)
2 Debtor 1 and Debtor 2 only Q Statutory lien (such as tax lien, mechanic's lien)
2 Atleast one of the debtors and another QQ Judgment tien from a lawsuit
C) other (including a right to offset)
QO} Check if this claim relates to a
community debt
Date debt was incurred 07/27/2012 Last 4 digits of accountnumber_
| 2.2) Describe the property that secures the claim: $ $ $
Creditors Name
Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
QO Unliquidated
City State ZIP Code Q Disputed
Who owes the debt? Check one. Nature of lien. Check ail that apply.
CY Debtor 4 only (2 An agreement you made (such as mortgage or secured
QO Debtor 2 only car loan)
O) Debtor 1 and Debtor 2 only QO Statutory lien (such as tax lien, mechanic’s lien)
C Atleast one of the debtors and another CJ Judgment lien from a lawsuit
CI Other (including a right to offset)
C} Check if this claim relates to a
community debt
Date debt was incurred Last4 digits ofaccount number
Add the dollar value of your entries in Column A on this page. Write that number here: p____ 6,496.00
Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of 1
Fill in this information to identify your case:

 

Melinda Mae Colston

 

 

Debtor 1

First Name Middle Name Last Name
Debtor 2
{Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: Northern District of Indiana
LJ Check if this is an

Case number amended filing

{if known)

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result ina claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. \f more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

 

 

 

 

12/15

List All of Your PRIORITY Unsecured Claims

; 1. Do any creditors have priority unsecured claims against you?

No. Go to Part 2.
LI Yes.

| 2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For

: each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total claim Priority Nonpriority
amount amount :
2.1
a Last4 digits of accountnumber— CS; $.
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
City Stale ZIP Code (J Contingent
; > CI Unliquidated
Who incurred the debt? Check one. OQ) disputed
Q] Debtor 1 only
CI] Debtor 2 only Type of PRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only Cl Domestic support obligations
At least one of the debtors and another CQ Taxes and certain other debts you owe the government
CI Check if this claim is for a community debt Q) Claims for death or personal injury while you were
Is the claim subject to offset? intoxicated
Q] No C] other. Specify
Ci Yes
2.2 | Last 4 digits ofaccountnumber_ Ss = sg $
Priority Creditor's Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
City State ZIP Code 2 unliquidated
Who incurred the debt? Check one. O1 disputed
5 ebies ed Type of PRIORITY unsecured claim:
ebtor 2 only . an
CO Debtor 4 and Debtor 2 only C2 Domestic support obligations
© Atieast one of the debtors and another a Taxes and certain other debts you owe the government
se ene .: . Claims for death or personal injury while you were
C] Check if this claim is for a community debt intoxicated
Is the claim subject to offset? QC) other. Specify
QI No
QO Yes —_
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 1 of 12
Melinda Mae Colston

First Name Middle Name

Debtor 1 Case number (if known),

Last Name

List All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

L} No. You have nothing to report in this part. Submit this form to the court with your other schedules.
Yes

_ 4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured
claims fill out the Continuation Page of Part 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Totalclaim

ks | Alegius Federal Credit Union Last 4 digits of account number_2 9 7 6 155.00 ©

: Nonpriority Creditors Name - :

: 244 Ridge Road When was the debt incurred? 07/19/2013

: Number Street

Chesterton IN 46304

City State ZIP Code As of the date you file, the claim is: Check ail that apply.

| Contingent

: Who incurred the debt? Check one. Q unliquidated

: wi Debtor 7 only Q Disputed

: CI Debtor 2 only

(2 Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:

: C] At teast one of the debtors and another (2 Student loans

' QO] Check if this claim is fora community debt Q) Obligations arising out of a separation agreement or divorce

‘ that you did not report as priority claims

: Is the claim subject to offset? C) Debts to pension or profit-sharing plans, and other similar debts

\A No Wf other. Specify_ Bank feesily

C) Yes

4.2 Ally Financial Last 4 digits of account number ___ _ ___— 6,496.00
Nonpriority Creditors Name When was the debt incurred? i

PO Box 380901

: Number Street

: Bloomington MN 55438 As of the date you file, the claim is: Check all that apply. :

City State ZIP Code QO Contingent

Who incurred the debt? Check one. C1 Untiquidated

a Debtor 1 only Q Disputed
(CJ Debtor 2 only ; :
2 debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim: :
1 Atleast one of the debtors and another (3 Student loans

wees oe . Q Obligations arising out of a separation agreement or divorce ‘

O Check if this claim is for a community debt that you did not report as priority claims
is the claim subject to offset? C) Debts to pension or profit-sharing plans, and other similar debts
J No W other. Specity Car loan repossession
( Yes

pS | AT&T Mobility Last 4 digits of account number 6 2 1 7 4.349.00

Nonpriority Creditors Name When was the debt incurred? 11/30/2016 a,

: PO Box 6416 —a

: Number Street :

Carol Stream IL 60197 As of the date you file, the claim is: Check all that apply.

: City State ZIP Code

Official Form 106E/F

Who incurred the debt? Check one.

vA Debtor 1 only

QO) Debtor 2 only

C) Debtor 1 and Debtor 2 only

C2 At least one of the debtors and another

C] Check if this claim is for a community debt

Is the claim subject to offset?

Wf No
C) Yes

CQ) Contingent
Q Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

C2 Student toans

Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

QC) Debts to pension or profit-sharing plans, and other similar debts

Wf other. Specity_Utilities

Schedule E/F: Creditors Who Have Unsecured Claims

page2_ of 12.
Debtor 1

Melinda Mae Colston

First Name Middle Name Last Name

Case number (known)

 

eS NONPRIORITY Unsecured Claims — Continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

4.4

 

 

 

Bank of America/Ocwen Loan Processing

 

Nonpriority Creditors Name

1661 Worthington Road #100

 

 

Last 4 digits of account number 3 0 8 5
04/26/2007

When was the debt incurred?

 

Total claim

5 146.3859

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| Wt Dahon As of the date you file, the claim is: Check all that apph
West Palm Beach FL 33409 Sonne cate youile, the claim is: Check all that apply.
: City State ZIP Code 2 Contingent
C) Untiquidated
: Who incurred the debt? Check one. QO) disputed :
| Debtor 1 only :
CJ Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only (student loans
At least one of the debtors and another UO Obligations arising out of a separation agreement or divorce that
: C} Check if this claim is for a community debt you did not report as priority claims a
: CJ Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? & other. Specify. Mortgage foreclosure balance
i Wf No
‘ (3 yes
4.5| igi 6 5 6 2 4,052.77
Big Lots Last 4 digits of account number 6 5 OO 4 $ .
: Nonpriority Creditors Name i
. When was the debt incurred? 02/08/2018 :
256 W. Data Drive TT
: Number Street i
: As of the date you file, the claim is: Check all that apply. :
Draper UT 84020 y pPly |
: City State ZIP Code CI Contingent :
QO Unliquidated :
: Who incurred the debt? Check one. Q disputed i
Mi Debtor 4 only
CO) Debtor 2 onty Type of NONPRIORITY unsecured claim: :
/ O) bebtor 1 and Debtor 2 only OC) student loans
C1 Atleast one of the debtors and another oO Obligations arising out of a separation agreement or divorce that |
C] Check if this claim is for a community debt you did not repo rt as priority claims
QO) Debts to pension or profit-sharing plans, and other similar debts i
i Is the claim subject to offset? Wf other. Specify_ Credit card
if No
QO Yes ;
[4.6 5024 5_1,734.00,
Capital One Last 4 digits of accountnumber 9 QO 2 4
Nonprionty Creditors Name :
When was the debt incurred? 05/11/2011 i
PO Box 30281 TT :
Number Street
As of the date you file, the claim is: Check all that apply.
West Palm Beach FL 33409 y pe
City State ZIP Code 1 Contingent
O) unliquidated
Who incurred the debt? Check one. C Disputed
4 Debtor 1 only
( Debtor 2 onty Type of NONPRIORITY unsecured claim:
Q) Debtor 1 and Debtor 2 only Q Student loans
C1 Atleast one of the debtors and another QO Obligations arising out of a separation agreement or divorce that
() Check if this claim is for a community debt you did not report as priority claims .
QO debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? 4 other. Specify Credit card
CJ No
QO Yes
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 3_ of 12
Debtor 1

Melinda Mae Colston

First Name Middle Name Last Name

Case number (if known),

ES Your NONPRIORITY Unsecured Claims — Continuation Page

- After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

4.7

 

 

 

 

Capital One Bank

Nonpriority Creditors Name

PO Box 320281

 

 

Number Street
Salt Lake City UT 84130
City State ZIP Code

Who incurred the debt? Check one.

Y Debtor 1 only

OQ) Debtor 2 only

(I Debtor 4 and Debtor 2 only

(2 At least one of the debtors and another

Q) Check if this claim is fora community debt

Is the claim subject to offset?

Last 4 digits of account number

03/01/2011

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q Contingent
Q Unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

CJ Student loans

OQ Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

CJ Debts to pension or profit-sharing plans, and other similar debts

@ other. Specity_ Credit card

Total claim

51,619.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

wm No
QO Yes
4.8| _ |
Centier Bank Last 4 digits of account number ___ oe $_ 2,000.00
: Nonpriority Creditors Name '
When was the debt incurred? 01/01/2018 :
600 E. 84th Avenue
Number Street }
“aye As of the date you file, the claim is: Check all that apply. !
Merrillville IN 46410 y py
City State ZIP Code C) Contingent
Q Unliquidated i
Who incurred the debt? Check one. © pisputed :
i Wf Debtor 4 only i
: (J Debtor 2 only Type of NONPRIORITY unsecured claim: :
4 Debtor 1 and Debtor 2 only OQ Student loans
Atleast one of the debtors and another CQ) Obligations arising out of a separation agreement or divorce that
(2 Check if this claim is for a community debt you did not report as priority claims ,
i QO) Debts to pension or profit-sharing plans, and other similar debts :
/ Is the claim subject to offset? M4 other. Specify. Personal loan
Wi No
i C Yes
[4.9 76 10 3 764.00:
Commenity Bank/Maurice's Last 4 digits of accountnumber 4 ©6 71 UO :
: Nonpriority Creditors Name :
i When was the debt incurred? 03/23/2013 :
' PO Box 182789 a
: Number Street ‘
: As of the date you file, the claim is: Check all that apply. :
Columbus OH 43218 y rey
: City State ZIP Code CY Contingent i
: O unliquidated i
Who incurred the debt? Check one. © disputea i
7, | Debtor 1 only
C2 Debtor 2 only Type of NONPRIORITY unsecured claim: i
(CD Debtor 1 and Debtor 2 only QO] student loans :
C) Atleast one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
i check if this claim is for a community debt you did not report as priority claims
O) Debts to pension or profit sharing plans, and other similar debts :
Is the claim subject to offset? J other. Specify Credit card
C3 No
CQ) Yes
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page4 _ of 42
Debto:

m4 Melinda Mae Colston

First Name Middle Name Last Name

Case number (if known)

 

eS Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
-10 ; : : Last 4 digits of accountnumber 8 8 1 5 /
Community Federal Credit Union 9 s4 s__250.00.
Nonpriority Creditors Name L
i When the debt i d? 10/01/2016 :
| 405 E. Ireland Road en was the debt incurred? = _—_—_<——
| emer eet As of the date you file, the claim is: Check all that appl
South Bend IN 46614 S of the date you file, claim is: Check all that apply.
i City State ZIP Code (2 contingent i
: (2 unliquidated i
: Who incurred the debt? Check one. © bisputea
/ 4 Debtor 1 only
: C) Debtor 2 only Type of NONPRIORITY unsecured claim: i
5 Debtor 1 and Debtor 2 only C student loans
i At least one of the debtors and another QO Obligations arising out of a separation agreement or divorce that :
(] Check if this claim is for a community debt you did not report as priority claims .
: OQ Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? & other. Specify Bank fees
: if No
: CI Yes
14] igi 98 07 191 1
! Community Hospital of Bremen Last 4 digits of accountnumber 9 8 O 7. $ 8
: Nonpriority Creditors Name :
i : When was the debt incurred? 11/08/2019
1020 High Road
Number Street
As of the date you file, the claim is: Check all that apply. :
Bremen IN 46506 y rey
City State ZIP Code C) Contingent :
(2 Untiquidated
Who incurred the debt? Check one. O Disputed :
| Debtor 1 only
: CI Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only C) student loans i
: At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
: C) Check if this claim is for.a community debt you did not rep ort as priority claims
: C1 Debts to pension or profit-sharing plans, and other similar debts :
Is the claim subject to offset? @ other. Specify_ Medical bill :
| No :
: Cl Yes i
[.12| 0807 ¢__ 355.00:
Dish Network Last 4 digits ofaccountnumber 9 6 OO Ff
Nonpriority Creditors Name :
When was the debt incurred? 06/01/2018
PO Box 94063
Number Street As of the date you file, the claim is: Check ail that appt
Palantine IL 60094 oe ey.
Giy State ZIP Code (2) Contingent
CJ Unliquidated
Who incurred the debt? Check one. O disputed i
Wf Debtor 1 only
() Debtor 2 only Type of NONPRIORITY unsecured claim:
C} Debtor 1 and Debtor 2 only © Student toans
C1 Atleast one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
OQ) Check if this claim is fora community debt you did not report as priority claims , i
CJ Debts to pension or profit-sharing plans, and other similar debts :
Is the claim subject to offset? WW other. Specify Utilities
A No
1 Yes
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims pageo_ of 12,
Debtor 1

Melinda Mae Colston

First Name Middle Name Last Name

Case number (it known)

es NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
13 ; eligi Last 4 digits of account number 9 9 2 3
Grand Heritage Federal Credit Union g +S 4S 3_1,000.00 .
Nonpnority Creditors Name :
When was the debt incurred? 11/01/2018 |
201 Koomler Drive enwas the deat incurre:
Number Street As of the date you file, the claim is: Check all that app!
. : al .
La Porte IN 46350 ¥ pply
City State ZIP Code QO) Contingent
(2 Unliquidated i
Who incurred the debt? Check one. Q Disputed i
Wf Debtor 1 only
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only 2 student loans
Atleast one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
C} Check if this claim is for a community debt you did not report as priority claims ,
Q) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Other. Specify_ Bank fees
if No
Cl ves
14) igi 8 16 0 20.00
' La Porte Physician Network Last 4 digits ofaccountnumber G6 71 6 O- $ . 0.
: Nonpriority Creditors Name :
i : When was the debt incurred? 06/02/2017 i
417 Bridge Street — ‘
: Number Street :
: : As of the date you file, the claim is: Check all that apply. :
Danville VA 24541 y py
! City State ZIP Code C2 Contingent :
Q) unliquidated ‘
: Who incurred the debt? Check one. C) bDisputed :
4 Debtor 1 only :
CO) Debtor 2 onty Type of NONPRIORITY unsecured claim: :
: C2 Debtor 1 and Debtor 2 only C Stucent toans
: C1 At least one of the debtors and another OQ Obligations arising out of a separation agreement or divorce that
: (2 Check if this claim is for a community debt you did not report as priority claims . :
: CY Debts to pension or profit-sharing plans, and other similar debts i
Is the claim subject to offset? other. specify Medical bill
| No
8 ves
1.15] 6815 5 __ 73.00.
Nationwide Insurance Last 4 digits of accountnumber 0 8 7 5 :
Nonpriority Creditors Name
: : When was the debt incurred? 03/07/2018
One Nationwide Plaza rs
Number Street i
As of the date you file, the claim is: Check all that apply. :
Columbus OH 43215 y pp
City State ZIP Code CV Contingent :
CJ unliquidated
Who incurred the debt? Check one. g Disputed :
: vf Debtor 7 only :
: CO) Debtor 2 onty Type of NONPRIORITY unsecured claim: i
C1 Debtor 1 and Debtor 2 only student loans ;
0) Atleast one of the debtors and another CQ) Obligations arising out of a separation agreement or divorce that
(2 Check if this claim is for a community debt you did not report as priority claims -
: (2 Debts to pension or profit-sharing plans, and other similar debts \
Is the claim subject to offset? J other. Specify Insurance
: 0 No
CI Yes
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims pageS_ of 12
Debtor 1

Melinda Mae Colston

 

First Name Middle Name Last Name

Case number (if known),

Your NONPRIORITY Unsecured Claims — Continuation Page

i

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
16 Last 4 digits of accountnumber 9 0 8 8 |
NIPSCO gits 0 umber <_< = ¢__ 246.00
Nonpriority Creditors Name :
i 2 08/01/2012
PO Box 13007 When was the debt incurred?
mumbo As of the date you file, the claim is: Check all that appl
Merrillville IN 46411 s of the date you file, the claim is: Check all that apply.
/ City State ZIP Code O} contingent
O) unliquidated
: Who incurred the debt? Check one. C pisputea
: YU Debtor 1 only
Q} Debtor 2 only Type of NONPRIORITY unsecured claim: :
| 5 Debtor 1 and Debtor 2 only C Student foans
: At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
C) Check if this claim is for a community debt you did not report as priority claims
C) Debts to pension or profit-sharing plans, and other similar debts i
Is the claim subject to offset? Mf other. Specify Utilities :
: Wf No :
O) Yes
17] igi 007 3 364.00
: Personal Finance Last 4 digits of accountnumber Uo Uo ff 9 $ UU
Nonpriority Creditors Name
When was the debt incurred? 06/24/2016
PO Box 43490 TT
Number Street
: As of the date you file, the claim is: Check all that apply.
Baltimore MD 21236 y py
City State ZIP Code €) Contingent
C) unliquidated
Who incurred the debt? Check one. Q Disputed
Wf Debtor 1 only
CO) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only O] Student toans
At least one of the debtors and another CI Obiigations arising out of a separation agreement or divorce that
(2 Check if this claim is for a community debt you did not report as priority claims
C Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? W other. Specify_ Personal loan
ad No
QO Yes '
1.18 | 7347 s 1,100.00
Personal Finance Last 4 digits of accountnumber _( oO 4 ff
Nonpriority Creditors Name |
: When was the debt incurred? 07/16/2016 :
/ PO Box 43490 oo
Number Street As of the date you file, the claim is: Check all that apply
‘ Baltimore MD 21236 ; , , :
: City State ZIP Code O) Contingent i
C) unliquidated
Who incurred the debt? Check one. C1 pisputea
‘ VW Debtor 4 only :
‘ C) Debtor 2 only Type of NONPRIORITY unsecured claim:
C) Debtor 4 and Debtor 2 only Q Student toans
C1 Atleast one of the debtors and another Q Obligations arising out of a separation agreement or divorce that i
QO Check if this claim is for a community debt you did not report as priority claims
C Debts to pension or profit-sharing plans, and other similar debts '
Is the claim subject to offset? (A other. Specifty_ Personal loan
i No
QO Yes
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page /_ of 12
Debtor 1

Melinda Mae Colston

First Name Middle Name Last Name

Case number (if known)

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
8 Last 4 digits of tnumber 7 5 7 9
USDOE/GLELS|! as' igits of accountnumber ( 9 ff ov) $ 37,900.00
: Nonpriority Creditors Name :
When was the debt incurred? 07/01/2011
PO Box 7859 en was the debt incurre
; Numer ee ee As of the date you file, the claim is: Check all that app!
Madison WI 53704 ANS YOU NGL ENG lain IS: NECK all that APP.
: City State ZIP Code ) Contingent :
C) untiquidatea
: Who incurred the debt? Check one. C) Disputed
Y Debtor 1 only
/ QO) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only wh Student loans
i At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
C) Check if this claim is fora community debt you did not report as priority claims _.
i O Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? QO other. Specify
: wa No
(] Yes
|.20| ici 159 2 500.00,
Victoria's Secret Last 4 digits of accountnumber 1 0 9 2 $ UU:
: Nonpriority Creditors Name .
i When was the debt incurred? 11/01/2016 :
PO Box 182789
: Number Street |
: As of the date you file, the claim is: Check all that apply. i
| Columbus OH 43128 y pew |
: City State ZIP Code (2 Contingent
(2 Untiquidated
Who incurred the debt? Check one. (2 Disputed
WJ Debtor 1 only
CY Debtor 2 onty Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only (] Student toans
At least one of the debtors and another QO Obligations arising out of a separation agreement or divorce that :
C] Check if this claim is for a community debt you did not report as priority claims
CI Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? MM other. Specify_ Credit card
: od No
: CO Yes :
1.24| 808 4 s__500.00
: Wal-Mart Last 4 digits of account number 06 Uo SO 17
Nonpriority Creditors Name
When was the debt incurred? 01/01/2018
PO Box 965024 TO
Number Street
As of the date you file, the claim is: Check all that apply.
Orlando FL 32896 y pe
: City State ZIP Code CI Contingent
CJ unliquidated
i Who incurred the debt? Check one. CO Disputed
Wf Debtor 1 only
(2 Debtor 2 only Type of NONPRIORITY unsecured claim:
i
: O) Debtor 1 and Debtor 2 only CJ student loans
Cy Atleast one of the debtors and another Q) Obligations arising out of a separation agreement or divorce that
(2 Check if this claim is for a community debt you did not report as priority claims .
CI Debts to pension or profit-sharing plans, and other similar debts
!s the claim subject to offset? A Other. Specity_ Credit card
: A No :
i Q) Yes
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page8_ of 12,
Debtor 1

Melinda Mae Colston

First Name Middle Name Last Name

Case number (if known),

ror 2: NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

, After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
22 ‘ Last 4 digits of tnumber 3 0 1 5
WebBank/Fingerhut ast 4 digits of account number iv 2,860.00,
: Nonpriority Creditors Name i
“ When was the debt incurred? 10/11/2013 |
| 6250 Ridgewood Drive ° eeeninen
Number Street As of the date you file, the claim is: Check all that app!
: : ; : apply.
Saint Cloud MN 56303 ¥ py
: City State ZIP Code (3 Contingent
C) untiquidated
Who incurred the debt? Check one. Q Disputed
a Debtor 1 only
CQ) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only O Student loans :
At least one of the debtors and another QO Obligations arising out of a separation agreement or divorce that i
() Check if this claim is for a community debt you did not report as priority claims .
Ci Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? A other. specify Credit card
CI No
Q Yes
23 igi 4216 |
X-Ray Consultants Last 4 digits of accountnumber 4. 2 1 6) $107.28:
Nonpriority Creditors Name :
When was the debt incurred? 11/25/2019
PO Box 4016 TTT
Number Street
As of the date you file, the claim is: Check all that apply.
South Bend IN 46634 y py
Ciy State ZIP Cade OQ Contingent
CJ unliquidated
Who incurred the debt? Check one. Q Disputed :
4 Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim: :
5 Debtor 1 and Debtor 2 only C2 student loans |
Atleast one of the debtors and another Q Obligations arising out of a separation agreement or divorce that :
QO) Check if this claim is for a community debt you did not report as priority claims _. ;
C3 Debts to pension or profit-sharing plans, and other similar debis :
Is the claim subject to offset? Mf other. Specify_ Medical bill
i C3 No
/ QO) Yes
[.24 | 63165 5 821.00.
Capital One Bank Last 4 digits of account number 0 59 7 O| :
Nonpriority Creditor’s Name
When was the debt incurred? 04/14/2016 ‘
PO Box 30281 OO
: Number Street i
: . As of the date you file, the claim is: Check all that apply. :
Salt Lake City UT 84130 y Pp
City State ZIP Code Q Contingent
Cl Untiquidated
Who incurred the debt? Check one. Qo Disputed :
(4 bebtor 1 only
/ C) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only OQ Student loans
| At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
( Check if this claim is for a community debt you did not report as priority claims .
! C Debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? 4 other. Specify Credit card
Q No
( Yes
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims pageQ of 12
Melinda Mae Colston
First Name Middle Name

Debtor 1 Case number (if known)

Last Name

List Others to Be Notified About a Debt That You Already Listed

 

| §. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For

: example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 4 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AFNI On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 3097 Line 4.3 of (Check one): (1 Part 1: Creditors with Priority Unsecured Claims
Number Strest W@ Part 2: Creditors with Nonpriority Unsecured Claims
; Last 4 digits of be 6 2 1 7
Bloomington IL 61702 ast 4 digits of accountnumber © < —! f
HY ccc essonantunnrarnanasnn piney ease SME ZIP Code cranium cecum sop hang yn napa unusnenet
Alltran Financial, LLP On which entry in Part 1 or Part 2 did you list the original creditor?
Name
5000 North Course Drive Line 4.18 of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street 4 Part 2: Creditors with Nonpriority Unsecured
Claims
Houston TX 17072 Last 4 digits of account number 6 5 6 5
City Stale ZIP Code
Andrew & Cox On which entry in Part 1 or Part 2 did you list the original creditor?
Name
9247 N. Meridian, Ste. 101 Line_4.4 of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street Gf Part 2: Creditors with Nonpriority Unsecured
Claims
Jacksonville FL 32241 Last4 digits of accountnumber_
Colston, Shawn #259231 On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Westville Correctional Facility Line_4.4 of (Check one}: 2 Part 1: Creditors with Priority Unsecured Claims
Number Street WW Part 2: Creditors with Nonpriority Unsecured
5501 S 1100 W Claims
Westville IN 46391 Last 4 digits of accountnumber_
City State ZiP Code
CreditOne, LLC On which entry in Part 1 or Part 2 did you list the original creditor?
Name i
PO Box 605 Line 4.18 of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street 64 Part 2: Creditors with Nonpriority Unsecured
Claims :
Metairie LA 70004 Last 4 digits of account number _7 7 5 4
City State ZIP Code
Enhanced Recovery Company On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 57547 Line 4.12 of (Check one): ) Part 1: Creditors with Priority Unsecured Claims
Number Street 4 Part 2: Creditors with Nonpriority Unsecured
5501 S 1100 W Claims
Westville IN 46391 Last 4 digits of account number_1 0 5 O
City State ZIP Code
Jefferson Capital System On which entry in Part 1 or Part 2 did you list the original creditor?
ame
PO Box 17210 Line 4.22 of (Check one): () Part 1: Creditors with Priority Unsecured Claims
Numer Street Wi Part 2: Creditors with Nonpriority Unsecured
Claims
| 2
Golden £O 80402 _ Last 4 digits of accountnumber_

City

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

page 10 of 12
Melinda Mae Colston

First Name Middle Name

Debtor 1 Case number (if known).

Last Name

List Others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For

example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

LVNV Funding LLC

 

 

 

 

 

 

 

 

On which entry in Part 1 or Part 2 did you list the original creditor?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name
PO Box 1269 Line 4.22 of (Check one): C) Part 1: Creditors with Priority Unsecured Claims
Number Street W Part 2: Creditors with Nonpriority Unsecured Claims
: Last 4 digi 8 6 7 5
Greenville sc 29602 ast 4 digits ofaccountnumber 9 0 ff J
Yo cocovunsensnasanuninn ores tate aonZlP Code seen . ' spsapeisur seinen ehuaanaenuecrausevesonne eonsuaeee
Midland Funding On which entry in Part 1 or Part 2 did you list the original creditor?
Name
320 E. Big Beaver #300 Line 4.9 of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street Part 2: Creditors with Nonpriority Unsecured
Claims
Troy MI 48083 Last 4 digits of account number _7 4 9 2
City State ZIP Code
One Advantage On which entry in Part 1 or Part 2 did you list the original creditor?
Name
1232 W. State Road Line 4.16 of (Check one): 0 Part 1: Creditors with Priority Unsecured Claims
Number Street (Wf Part 2: Creditors with Nonpriority Unsecured
Claims
La Porte IN 46350 Last 4 digits of account number_
MY oe cco nanavsinnen anseseinneceieneiin SAE ZIP Code spoons egy grgiariine wensnneys urcnneaneecsaven sit agt it nna yen
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): Q Part 1: Creditors with Priority Unsecured Claims
Number Street 2) Part 2: Creditors with Nonpriority Unsecured
Claims
7 Last 4 digits of account number
City State ZIP Code i
On which entry in Part 1 or Part 2 did you list the original creditor?
Name :
Line of (Check one): (] Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims '
Last 4 digits of account number— /
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): OU) Part 1: Creditors with Priority Unsecured Claims
Number Street Q Part 2: Creditors with Nonpriority Unsecured
Claims i
Last 4 digits of account number___ et
City State ZIP Code :
7 On which entry in Part 1 or Part 2 did you list the original creditor?
ame :
Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street . . a :
C1 Part 2: Creditors with Nonpriority Unsecured i
Claims i
FP Gode Last 4 digits ofaccountnumber_

City State

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

page11 of 12.
Debtor 1 Melinda Mae Colston

First Name Middle Name Last Name

Add the Amounts for Each Type of Unsecured Claim

Case number (it known),

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

| Total claims 6a
from Part 1 6b
6c.
6d.
6e.
Total claims 6f

| from Part 2 6g

6h.

6i.

. Domestic support obligations

. Taxes and certain other debts you owe the

government

Claims for death or personal injury while you were
intoxicated

Other. Add all other priority unsecured claims.
Write that amount here.

Total. Add lines 6a through 6d.

. Student loans

. Obligations arising out of a separation agreement

or divorce that you did not report as priority
claims

Debts to pension or profit-sharing plans, and other
similar debts

Other. Add all other nonpriority unsecured claims.
White that amount here.

6j. Total. Add lines 6f through 6i.

Official Form 106E/F

6a.

6b.

6c.

6d.

6e.

6f.

6g.

6h.

6i.

6j.

 

 

 

 

 

 

Total claim
$ 0.00
$ 0.00
5 0.00
+5 0.00
$ 0.00
Total claim
$ 37,900.00
§ 0.00
§ 0.00
+5 169,942.86
5 207,842.86

 

 

Schedule E/F: Creditors Who Have Unsecured Claims

page 12 of 12
Fill in this information to identify your case:

Debtor Melinda Mae Colston

First Name Middle Name Last Name

Debtor 2
{Spouse If filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Northern District of Indiana

‘ron O Check if this is an
amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 1215

Be as complete and accurate as possible. If two married people are filing together, both are equaily responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

 

1. Do you have any executory contracts or unexpired leases?
(4 No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
C) Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, ceil phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

24

 

Name

 

Number Street

 

City State ZIP Code
2.2)

Name

 

 

Number Street

 

a State ZIP Code
12.3.

 

Name

 

Number Street

 

ce LM . State ZIP Code
12.4

Name

 

 

Number Street

 

oe ce an State ZIP Code”
25

' Name

 

 

Number Street

 

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1 of 1
Fill in this information to identify your case:

Debtor 41 Melinda Mae Colston

First Name Middle Name

Debtor 2

 

(Spouse, if filing) First Name Middis Name Last Name

United States Bankruptcy Court for the: Northern District of Indiana

Case number
{If known)

 

 

 

Official Form 106H
Schedule H: Your Codebtors

 

UJ Check if this is an
amended filing

12/15

 

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and

case number (if known). Answer every question.

 

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)

CI No
uy Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

a No. Go to line 3.

C Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

1 No

C) Yes. in which community state or territory did you live?

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State ZIP Code

. Fill in the name and current address of that person.

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,

Schedule E/F, or Schedule G to fill out Column 2.

Column 1: Your codebtor

 

 

 

3.1} Shawn Colston #259231, Westville Correctional Facility

 

 

 

 

Column 2: The creditor to whom you owe the debt

Check all schedules that apply:

OQ) Schedule D, line

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name
5501S 1100 W Schedule E/F, line 4.2
Number Street Q) Schedule G, line
Westville IN 46391
City State ZIP Code
3.2 . : ore
Shawn Colston @259231, Westville Correctional Facility Q Schedule D, line
55018 1100 W f Schedule E/F, line 4.4
Number Street Q) Schedule G, tine
Westville IN 46391
City State ZIP Code
3.3
O Schedule D, line
Name ——
C] Schedule E/F, line
Number Street OC) Schedule G, line
_ City J State ZIP Code
Official Form 106H Schedule H: Your Codebtors page 1 of 1
Fill in this information to identify your case:

Debtor 4 Melinda Mae Colston

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Northern District of Indiana

Case number Check if this is:
(if known)
CJ An amended filing
C2 A supplement showing postpetition chapter 13
income as of the following date:

Official Form 1061 iM 7 DDT Ww
Schedule I: Your Income 42115

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Employment

 

 

 

1. Fillin your employment

 

 

 

 

 

 

 

information. Debtor 1 Debtor 2 or non-filing spouse
If you have more than one job,
attach a separate page with
information about additional Employment status “i Employed Q Employed
employers. (2 Not employed CJ Not employed
Include part-time, seasonal, or
self-employed work. :
poy Occupation Clerical
Occupation may include student
or homemaker, if it applies.
Employer's name Polygon Company
Employer’s address 103 Indusirial Park Drive
Number Street Number Street
Walkerton IN 46574
City State ZIP Code City State ZIP Code
How long employed there? | year 1 year

 

Cr Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines

below. If you need more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
non-filing spouse

2. List monthly gross wages, salary, and commissions (before all payroll
deductions). If not paid monthly, calculate what the monthly wage would be. 2. $ 3420.00 $

. 3. Estimate and list monthly overtime pay. 3. +5 270.00 +$

 

_ 4. Calculate gross income. Add line 2 + line 3. 4. $ 3,390.00 $

 

 

 

 

 

Official Form 1061 Schedule |: Your Income page 1
Melinda Mae Colston

 

 

 

Debtor 1 Case number (if known).
First Name Middle Name Last Name
For Debtor 1
Copy line 4 ere... eececcsssseesesnenssesscsevsvsssvsusevencasausressasatsessesesseerseseace >4. 3$_ 3,390.00

_5. List all payroll deductions:

 

 

 

For Debtor 2 or
non-filing spouse

$.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_ 13.Do you expect an increase or decrease within the year after you file this form?

No.

 

 

 

5a. Tax, Medicare, and Social Security deductions 5a. §$ 445.86 $
5b. Mandatory contributions for retirement plans 5b. §. $
5c. Voluntary contributions for retirement plans Sc. § 225.81 $
5d. Required repayments of retirement fund loans 5d. § $
5e. Insurance Se. § 355.46 $
5f. Domestic support obligations 5f. $. $.
5g. Union dues 5g. $ $
5h. Other deductions. Specify: Flex Spending Account 5h. + § 43.33 +3
_ 6. Add the payroll deductions. Add lines 5a + 5b + 5c+ 5d + 5e +5f+5g+5h. 6. g 1,070.46 $
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $2,319.54 $
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $ $
monthly net income. 8a.
8b. Interest and dividends 8b. § $
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce $ 1,260.00 $
settlement, and property settlement. 8c. ne
8d. Unemployment compensation 8d. §$ $
8e. Social Security 8e. § $
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: sf oS. $
8g. Pension or retirement income 8g. § $
8h. Other monthly income. Specify: 8h. +3 +3
9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h. 9.1 g 1,260.00 $
| 10. Calculate monthly income. Add line 7 + line 9. 3579.54 _ 3579.54
__ Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10.) SP SSF] S = fe ——
11. State all other regular contributions to the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 11.+ §$
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. 3.579.54
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies 12. Sl .08
Combined

monthly income

 

C) Yes. Explain:

 

 

Official Form 1061

Schedule |: Your Income

page 2

 

 
Fill in this information to identify your case:

Debtor1 Melinda Mae Coiston oo
First Name Middle Name Last Name Check if this Is:

Debtor 2 (2 An amended filing

(Spouse, if filing) First Name Middle Name Last Name
Cl) A supplement showing postpetition chapter 13
United States Bankruptcy Court for the: Northern District of Indiana expenses as of the following date:

 

Case number MM / DD/ YYYY
(If known)

 

 

 

Official Form 106J
Schedule J: Your Expenses 12115

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Describe Your Household

 

 

1. Is this a joint case?

w No. Go to line 2.
LI Yes. Does Debtor 2 live ina separate household?

LI No
CJ Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

 

 

 

2. Do you have dependents? OQ No
Dependent’s retationship to Dependent’s Does dependent live
Do not list Debtor 1 and rf Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent............c.cceecee O
Do not state the dependents’ Daughter 5 wi No
names. Yes
Son 18 Q No
wi Yes
QO) No
C] Yes
U2 No
CJ Yes
U No
CI Yes
3. Do your expenses include wi No

expenses of people other than
__yourself and your dependents? Cl Yes

 

Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of

 

such assistance and have included it on Schedule I: Your Income (Official Form 1061.) Your expenses
4. The rental or home ownership expenses for your residence. Include first mortgage payments and 750.00
any rent for the ground or lot. 4. $_______®vii’

If not included in line 4:

4a. Real estate taxes ; 4a. $.
4b. Property, homeowners, or renter’s insurance 4b. $
4c. Home maintenance, repair, and upkeep expenses 4c. $
4d. Homeowner's association or condominium dues 4d. $

Official Form 106J Schedule J: Your Expenses page 1
Debtor 1 Melinda Mae Colston

10.
41.

12.

13.

14.

15.

16.

17.

18.

19.

20.

First Name Middle Name Last Name

. Additional mortgage payments for your residence, such as home equity loans

. Utilities:

6a. Electricity, heat, natural gas
6b. Water, sewer, garbage collection
6c. Telephone, cell phone, Internet, satellite, and cable services

6d. Other. Specify:

 

Food and housekeeping supplies

. Childcare and children’s education costs

. Clothing, laundry, and dry cleaning

Personal care products and services
Medical and dental expenses

Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books

Charitable contributions and religious donations

Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance
15b. Health insurance
15c. Vehicle insurance

15d. Other insurance. Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

Installment or lease payments:
17a. Car payments for Vehicle 1
17b. Car payments for Vehicle 2
17c. Other. Specify:
17d. Other. Specify:

 

Case number (if known)

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule I, Your Income (Official Form 106i).

Other payments you make to support others who do not live with you.

Specify:

 

Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner’, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner's association or condominium dues

Official Form 106J Schedule J: Your Expenses

6a,

6b.

6c.

6d.

10.

11.

12.

13.

14,

15a.

15b.

15¢.

15d.

16.

17a.

17b.

17c.

17d.

18.

19.

20a.
20b.
20c.
20d.

20e.

 

Your expenses
$
$ 110.07
$ 72.40
$. 135.00
$
§ 500.00
$ 852.00
$ 100.00
$ 25.00
$ 100.00
$ 100.00
40.00
$
$
$
$.
$
$
$
$
3.
$
$
$
$
$
$
$
$
page 2
Debtor 4 Melinda Mae Colston Case number (known)

First Name Middie Name Last Name

21. Other. Specify:

 

22. Calculate your monthly expenses.
22a. Add lines 4 through 21.
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2

22c. Add line 22a and 22b. The result is your monthly expenses.

23. Calculate your monthly net income.
23a. Copy line 12 (your combined monthly income) from Schedule 1.

23b. Copy your monthly expenses from line 22c above.

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

wi No.

C) Yes. — Explain here:

 

 

Official Form 106J Schedule J: Your Expenses

 

 

 

 

 

 

 

 

21. #3
22a. | g 2,784.47
22b. $
226. | ¢ 2,784.47
$ 3,579.54
23a.
23b.  .§ 2,784.47
$ 795.07
23c.
page 3

 
Debtor 4 Melinda Mae Colston
Fovt Nema Middia Name Leal Name

Dahbtor 2
(Spouse, if fting) Fret tame Liddle Harte Laat Name

 

United States Bankruptcy Court for the: Northem District of Indiana

Case number
(if known)
CQ) Check ff this is an

amended filing

 

 

Official Form 106Dec
Deciaration About an Individual Debtor’s Schedules 42148

if (vo married people are filing togother, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amendod schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy cage can result in fines up te $250,000) or Imprisanmant for up to 20

years, or both. 18 U.S.C. §§ 182, 1344, 1819, and 3574,

: Sign Below

 

1

Did you pay or agree to pay someone who is NOT an attornoy to help you Hil out bankruptcy forms?

GF No ‘

C3 Yes. Name of pereon , Altech Bankruptcy Patition Praparar’s Natice, eclaratlon, end

Signature (Offielal Form 1418),

  
  

   
 

 

{A
Skonature of Debtor 1 XX

Date ‘2-\7- toto Date

MMf DD J YYYY MMi DO 7 YYYY

 

Signature of Debtor 2

 

ete SaRTUTE WS Ya tt 7 FAS RIAA ROR AD ELE DS soa

Official Form 106Dec Declaration About an Individual Debter's Schadulos

 
(6/2010)

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF INDIANA

DIVISION
In re
pr pdida CSS | Cese No
4 Chapter

Ne a es

Debtor(s)

VERIFICATION OF CREDITOR MATRIX

The above-named debtor(s) verifies under penalty of perjury that the attached list of

creditors is true and correct to the best of his/her knowledge.

Dated: 2-7 2U- ZDbZ0 Agi. —
- : ‘ . ‘ . Debtor.

Joint Debtor -

 

 

 

 
AFNI
PO Box 3097
Bloomington, IL 61702

Alegius Federal Credit Union
244 Ridge Road
Chesterton, IN 46304

Alltran Financial, LP
5000 North Course Drive
Houston, TX 77072

Ally Financial
PO Box 380901
Bloomington, IN 55438

Andrew & Cox
9247 N. Meridian, Ste. 101
Indianapolis, IN 46260

AT&T Mobility
PO Box 6416
Carol Stream, IL 60197

Bank of America/Ocwen Loan Processing
1661 Worthington Road #100
West Palm Beach, FL 33409

Big Lots
256 W. Data Drive
Draper, UT 84020

Capital One Bank USA NA
PO Box 320281
Salt Lake City, UT 84130

Centier Bank
600 E. 84° Avenue
Merrillville, IN 46410

Colston, Shawn #259231
Westville Correctional Facility
5501 S 100 W

Westville, IN 46391

Commenity Bank/Maurice’s
PO Box 182789
Columbus, OH 43218
Community Federal Credit Union
405 E. Ireland Road
South Bend, IN 46614

Community Hospital of Bremen
1020 High Road
Bremen, IN 46506

CreditOne, LLC
PO Box 605
Metairie, LA 70004-0605

Dish Network
PO Box 94063
Palatine, IL 60094

Enhanced Recovery Company
PO Box 57547
Jacksonville, FL 32241

Grand Heritage Federal Credit Union
201 Koomler Drive
La Porte, IN 46350

Jefferson Capital System
PO Box 17210
Golden, CO 80402

La Porte Physician Network
417 Bridge Street
Danville, VA 24541-1403

LVNV Funding LLC
PO Box 1269
Greenville, SC 29602

Midland Funding LLC
320 E. Big Beaver #300
Troy, MI 48083

Nationwide Insurance
One Nationwide Plaza
Columbus, OH 43215

NIPSCO
PO Box 13007
Merrillville, IN 46411
One Advantage
1232 W St. Road 2
La Porte, IN 46350

Personal Finance
PO Box 43490
Baltimore, MD 21236

USDOE/GLELSI
PO Box 7859
Madison, WI 53704

Victoria’s Secret
PO Box 182789
Columbus, OH 43128

Wal-Mart
PO Box 965024
Orlando, FL 32896

WebBank/Fingerhut
6250 Ridgewood Drive
Saint Cloud, MN 56303

X-Ray Consultants, Inc.
PO Box 4016
South Bend, IN 46334
